                       Case 3:18-cv-00988-AC                      Document 106         Filed 03/12/20   Page 1 of 2


AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action



                                                      United States District Court
                                                            for the District of Oregon
                                                                 Portland Division
STEVEN HAYES AND VENUS HAYES,
         PLAINTIFF,
                                                                                Civil Action No. 3:18-cv-00988-AC
          V.



CITY OF PORTLAND AND ANDREW HEARST,
                     DEFENDANT.

                              SUBPOENA TO TESTIFY AT A DEPOSITION EN A CIVIL ACTION

         Ronald Ruffin
TO: 2609 SE 145th Ave., Apt. B-13
         Portland, OR 9723 6

  I Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
be taken in this civil action. If you are an organization that is not a party in this case, you must designate one or more officers,
directors, or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:



Place: Levi Merrithew Horst PC                                                                          Date and Time:
          610 SW Alder Street, Suite 4 15                                                               March 12, 2020
          Portland, OR 97205                                                                            3:00p.m.


          The deposition will be recorded by this method: Stenographic (court reporter')




Q Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and permit their inspection, copying, testing, or sampling of the material:




          The provisions of Fed. R. Civ. P. 45(c), relating to your protection as a person subject to a subpoena, and Rule 45(d)
and (e), relating to your duty to respond to this subpoena and the potential consequences of not doing so, are attached.


Date:
          }]°\\U
                                                                            Daniel Simon, OSB #124544



The name, address, e-mail, and telephone number of the attorney representing City of Portland and Andrew Hearst, who issues
this subpoena, are: Daniel Simon, Deputy City Attorney, City Attorney's Office, 1221 SW Fourth Avenue, Room 430,
Portland, OR 97204, dan.simon@portlandoregon.gov, (503) 823-4047.
                      Case 3:18-cv-00988-AC                      Document 106                 Filed 03/12/20     Page 2 of 2


AO 88A (Rev. 06/09) Subpoena to Testify at a Deposition in a Civil Action (Page 2)


Civil Action No. 3:18-cv-00988-AC


                                                                 PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)


          This subpoena for (name of individual and title, if any) Ronald Ruffin
was received by me on (date) _— -. • •




     I:-'.I. I served the subpoena by delivering a copy to the named individual as follows:
                                                                                                               r\ :
                      .'   ^    '>'   /   '•   '   _•    •    •    ',   '   ,'   -•    .'..   .   •••    _^   '.' •


                                                                                 on (date) /. ' ' •' . ; or




     D I returned the subpoena unexecuted because




     Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also

     tendered to the witness fees for one day's attendance, and the mileage allowed by law, in the amount of




My fees are $ _ for travel and $_ for services, for a total of $_



     I declare under penalty of perjury that this information is true.



Date:               /      .l   -.    _     ^      '   _    ',',./,..             .-    •     •    i-    'y


                                                                                        Server's signature


                                                                                                                  / !
                                                                                        Printed name and title



                                                                                                    /,
                                                                                        Server's address


Additional information regarding attempted service, etc.
